DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5-8, 10, 11, 15-17, and 19 all recite “pulldown pressure/rate” which renders the scope of the claim unclear. It is unclear if the claim is requiring --pulldown pressure and pulldown rate--, or --pulldown pressure or pulldown rate--, or if this phrase is meaning some specialized combination of WOB and ROP because “/” is indefinite. Clarification as to what adjustment is being made in the claims is required. Examiner has attempted to cite all of the relevant claims, but respectfully requests applicant’s assistance to clarify each instance.
Claim 4 recites “wherein the output [of a machine learning model] consists of specific energy and the penetration rate” which lacks clarity. These variables need more context for clarity or even a noun such as --specific energy value--. Specific energy and penetration rate on their own are real values assigned to real machinery. If the claims are attempting to claim that the machine learning models output goals, targets, updated limits or values, then more clarity in the claim is required. 
Claims 9, 12-14, 18, and 20 are rejected as depending from a rejected indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al US Patent Application Publication 2019/0048705 and Huikkola et al US Patent Application Publication 2018/0216451 hereinafter referred to as Huikkola.
Regarding claim 1, McHugh discloses an advanced real-time drilling control system (10) (see Figures 1-5 and [0035]) comprising: a real-time control sub-system (14) including an embedded computing platform (22), programmable logic controller (18), and embedded software [0030, 0033], the real-time control sub-system being configured to: continuously monitor, in real time,
drilling performance of a drilling machine (12) [0030, 0031, 0036, 0047] as the drilling machine (12) drills a blasthole [0002, 0003, 0034, 0049, 0053] using a rotary tricone drill bit (40), the continuously monitoring including continuously collecting, according to a predetermined sampling rate, drill performance data from one or more sensors (45, 46, 47) [0010, 0036, 0037, 0047, 0053, 0055, and 0056) of the drilling machine (12) in real time, and adjust, in real time, pull down pressure/rate and rotary speed [0008, 0010, 0032, 0035, 0036, 0049, 0051, 0054, 0056] of the rotary tricone drill bit (40) of the electric drilling machine (12) to optimize penetration rate [0012, 0023, 0053] of the rotary tricone drill bit (40) based on the drill performance data and output of one or more machine learning operations applied to the drill performance data [0019: "the processor is configured to operate as a decision engine to optimize the drilling operation automatically by changing at least one drilling related parameter during the drilling operation based on the at least one geological property of interest"] [0053: "decision engine 22 of the processor 18 then determines whether or not the drilling operation being carried out by the drill rig 12 is able to be optimized by changing at least one drilling related parameter [ ... ] decision engine 22 considers changing at least one of two parameters in determining whether or not the drilling operation is able to be optimized"] [0056: "the system 10 is configured to optimize the drilling operation [ ... ] the processor 18 may determine that, as a result of the updated model, it would be more efficient to drill all holes in softer strata rather than harder strata first, or vice versa, rather than alternating between hard and soft strata with the associated required bit changes. Conversely, the processor 18 may determine that the time taken to change bits may be less than the time taken to tram sequentially to all hole locations in harder or softer strata, as the case may be, and may alter the drilling operation accordingly"]. McHugh fails to explicitly teach an electric drilling rig. Huikkola teaches an analogous drilling rig for drilling blast holes [0047, 0049]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the rig of McHugh with the rig of Huikkola to yield the predictable result of drilling blast holes.
	Regarding claim 2, McHugh further teaches utilizing a myriad of data [0036] to refine and make decisions to optimize drilling [0053-0054].
	Regarding claim 3, McHugh further teaches wherein digital outputs are provided in real time from the real-time control subsystem to automatically adjust respective actuators of the drilling machine associated with the pulldown pressure/rate and rotary speed under both normal
and exceptional drilling conditions [0008, 010, 0023, 0025, 0036, 0049, 0053-0056]. 
Regarding claim 5, McHugh further teaches the adjustment of the pulldown pressure/rate and rotary speed of the rotary tricone drill bit to optimize the penetration rate of the rotary tricone drill bit is based on one or more previously defined setpoints for a particular penetration rate-rock mass characterization combination stored in memory of the real-time control sub-system and identification of current rock mass characterization by the real-time control sub-system based on the drill performance data collected in real time [0032, 0054-0056].
Regarding claim 8, McHugh further teaches wherein the real-time control sub-system is configured to measure the penetration rate in real time, and wherein the adjustment of the pull down pressure/rate and rotary speed of the rotary tricone drill bit to optimize the penetration rate of the rotary tricone drill bit is performed based on the measured penetration rate [0010, 0012, 0023, 0031, 0036, 0049, 0053].
	Regarding claims 10 and 15, McHugh discloses an automatic drilling control method (10) comprising: receiving, in real time, at drill control interface circuitry (22, 18), monitor-while- drilling (MWD) signals from one or more sensors (45, 46, 47) [0010, 0036, 0037, 0047, 0053, 0055, 0056] of a drilling machine (12) at a predetermined sampling rate as the drilling machine (12) drills a blasthole [0053]; and maintaining, using the drill control interface circuitry (22, 18), penetration rate [0012, 0023, 0053] of a rotary tricone drill bit (40) of the drilling machine (12) to within a predetermined optimization range [0012, 0023, 0053] specific to a rock mass with particular characteristics for each of a plurality of varying depth [0010, 0011, 0018, 0019, 0022, 0030, 0031, 0032, 0036, 0048, 0049, 0053, 0060] as the drilling machine (12) drills the blasthole [0002, 0003, 0034, 0049, 0053], said maintaining the penetration rate [0012, 0023, 0053] including controlling, in real time, pulldown pressure/rate and rotary speed [0008, 0010, 0032, 0035, 0036, 0049] of the rotary tricone drill bit ( 40) based on processing of the monitor-while-drilling (MWD) signals from one or more sensors ( 45, 46, 47). McHugh fails to explicitly teach an electric drilling rig and wherein the sampling rate for the monitor-while-drilling (MWD) signals is greater than a rate to control the pulldown pressure/rate and rotary speed of the rotary tricone drill bit (40) in real time. Huikkola teaches an analogous drilling rig for drilling blast holes [0047, 0049] that is controlled by a processor with embedded instructions on a non-transitory computer readable medium [00097-0098] and continuously collecting, according to a predetermined sampling rate [0059], drill performance data from one or more sensors in real time to optimize penetration rate [0088-0090] of the rotary drill bit based on the drill performance data, wherein the sampling rate for the monitor-while-drilling (MWD) signals is greater than a rate to control the pulldown pressure/rate and rotary speed of the rotary drill bit in real time [0059]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the rig of McHugh with the rig of Huikkola to yield the predictable result of drilling blast holes. Additionally, it has been held that it is obvious to automate methods via processor, which is taught by Huikkola in an analogous system, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate and control the process of McHugh as taught by Huikkola.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zaripov US Patent Application Publication 2021/0025269 and Zalluhoglu et al US Patent Application Publication 2020/0040720 teach analogous monitoring and controlling systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672